Citation Nr: 0323073	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  99-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had active duty for training from June 17, 1961 
to August 31, 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In May 1996, the Board denied service connection for chronic 
headaches.  The United States Court of Apeals for Veterans 
Claims affirmed the denial in a Memorandum Decision, dated in 
March 1998.  In September 2001, the Board found that new and 
material evidence had been received to reopen the claim and 
remanded it for further development.  The RO returned the 
case to the Board in October 2002.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

To effectuate VCAA, VA promulgated various regulations; 
including 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii) (2002).  
These provisions allowed the Board to develop evidence and 
take action to correct a missing or defective VCAA duty to 
notify letter as required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  

Pursuant to this regulatory authority, the Board proceeded 
with internal development, as requested in memos dated in 
October 2002 and February 2003.  The requested development 
was accomplished.  Also, with a June 2003 statement, the 
appellant submitted various medical records.

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated provisions of 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  As a result of 
the Federal Circuit decision, the Board no longer has 
authority to decide a case based on evidence it develops.  
Consequently, the case must be returned to the RO to 
adjudicate the claim based on the evidence of record and, if 
the claim remains denied, to issue a supplemental statement 
of the case.  

While the Board regrets the further delay, a remand in this 
case is required.  Accordingly, this case is REMANDED to the 
RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


